JEvANS, J.
1. Since the adoption of the constitution of 1877, a municipal corporation is liable to a property owner for consequential damages resulting from raising the grade of a street in front of his premises, thereby impairing or destroying his means of ingress and egress. City of Atlanta v. Green, 67 Ga. 386. The measure of damages is the resultant diminution in the market value of his property. Roughton v. Atlanta, 113 Ga. 948.
2. A suit for damages instituted within four years from the time the change in the grade of the street was made is not barred by the statute of limitations. Civil Code, §3898; Atkinson v. Atlanta, 81 Ga. 625; Holmes v. Atlanta, 113 Ga. 961, and cit.
3. Notwithstanding a conflict in the testimony with regard to the time when the raising of the grade of the street in front of the plaintiff’s premises occurred, the jury were authorized to find that it was made within four years next preceding the filing of her action, and the evidence supported the recovery of damages assessed in her favor.

Jxidgment affirmed.


All the Justices eonour.